Citation Nr: 0414253	
Decision Date: 06/03/04    Archive Date: 06/10/04	

DOCKET NO.  03-21 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder prior to January 8, 2002. 

2.  Entitlement to a current evaluation in excess of 50 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2001 and July 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

This case was previously before the Board in May 2003, at 
which time it was remanded for additional development.  
Subsequent to the Board's remand, the RO, in a decision of 
July 2003, granted a 50 percent evaluation for service-
connected post-traumatic stress disorder, effective from 
January 8, 2002, the date of a VA psychiatric examination for 
compensation purposes.  The veteran voiced his disagreement 
with the assignment of a 50 percent evaluation for service-
connected post-traumatic stress disorder, and the current 
appeal ensued.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  As of September 29, 1999, and during the course of the 
appeal, the veteran's service-connected post-traumatic stress 
disorder was manifested by symptoms such as depression, 
irritability, insomnia, constricted affect and difficulty in 
establishing and maintaining effective work and social 
relationships, resulting in occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  Effective September 29, 1999, the criteria for an 
evaluation of 50 percent (but no more) for service-connected 
post-traumatic stress disorder were met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2003).

2.  The criteria for an evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of he VCAA, which are 
now codified at 38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was, in fact, provided notice in correspondence of 
July 2001, approximately four months prior to the rating 
decision of November 2001, which granted service connection 
(and a 30 percent evaluation) for post-traumatic stress 
disorder.  In that letter, the veteran was provided with the 
opportunity to submit evidence, notified of what evidence the 
VA had secured, what evidence was still required to 
substantiate his claim, provided notice of who was 
responsible for securing the evidence, and advised to submit 
any information or evidence in his possession.  In additional 
correspondence of May 2003, the veteran was provided further 
information, and given the opportunity to submit additional 
evidence regarding the issue of an evaluation in excess of 
30 percent for service-connected post-traumatic stress 
disorder.  The veteran was also provided with a Statement of 
the Case in July 2003, which apprised him of VA actions in 
his case. 

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Hearing Officer, or before a Veterans Law 
Judge at the RO, or in Washington, D.C.  He has been provided 
with notice of the appropriate laws and regulations, and 
given notice of what evidence he needed to submit, as well as 
what evidence the VA would secure on his behalf.  In 
addition, the veteran has been given ample time to respond.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In this regard, the Board notes that the 
evidence includes VA treatment records and medical 
examination reports.  Under the facts of this case, "the 
record has been fully developed" with respect to the issues 
currently on appeal, and "it is difficult to discern what 
additional guidance the VA could have provided to the veteran 
regarding what further evidence he could submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has had sufficient notice of the type of information 
needed to support his claims, and of the evidence necessary 
to complete the application.  Accordingly, the duty to assist 
and notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issues on appeal.  

The Board notes that, as per the aforementioned discussion, 
the veteran was provided VCAA notice prior to the initial 
rating decision granting service connection (and a 30 percent 
evaluation) for post-traumatic stress disorder.  Moreover, 
the veteran was provided additional VCAA notice in a letter 
of May 2003, two months prior to the rating decision which 
assigned a 50 percent evaluation for post-traumatic stress 
disorder.  The Board notes that, if in response to notice of 
its decision on a claim for which the VA has already given 
§ 5103(a) notice, the VA receives a notice of disagreement 
which raises a new issue (in this case, an increased rating), 
§ 7105(d) requires the VA to take proper action and issue a 
Statement of the Case if the disagreement is not resolved, 
but § 5103(a) does not require the VA to provide notice of 
the information and evidence necessary to substantiate the 
newly-raised ("downstream") issue.  Accordingly, the Board is 
of the opinion that no further duty to notify or assist the 
veteran exists in this case.  See VAOPGCPREC 8-2003 (December 
22, 2003).

Factual Background

On September 29, 1999, the veteran's claim for service 
connection for post-traumatic stress disorder was received.

During the course of VA outpatient treatment in 
September 1999, the veteran complained of difficulty sleeping 
due to frequent nightmares.  When questioned, he reported 
having a hard time functioning on a daily basis, and in 
maintaining relationships with others as a result of his 
behavior.  The veteran admitted to problems coping with 
issues which had caused drastic changes in his lifestyle.  
Currently, he was separated from his wife, to whom he had 
been married for 18 years.  The veteran stated that, while he 
had previously been working full time, he was currently able 
to maintain only a part-time job.  Also noted were problems 
involving limited contact with others, with the veteran 
remaining isolated most of the time.

In a rating decision of November 1999, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder. 

During the course of VA outpatient treatment in November 
1999, the veteran complained of a "long history" of post-
traumatic stress disorder symptomatology, including 
depression, irritability, crying spells, severe insomnia, 
flashbacks, and nightmares.  According to the veteran, his 
symptoms had been getting worse over time.  On mental status 
examination, the veteran displayed fair eye contact, though 
with reduced motor activity and spontaneous speech.  His 
affect was sad, and, on several occasions, he appeared to be 
on the brink of tears.  The veteran was initially somewhat 
agitated, but later calmed down.  His ideas were clear, 
connected, and linear, with no evidence of psychotic 
thinking.  Sensorium was grossly intact, and the veteran 
denied both suicidal and homicidal ideation.  The pertinent 
diagnosis was post-traumatic stress disorder, with a Global 
Assessment of Functioning Score of 51. 

In July 2001, VA outpatient treatment records covering the 
period from May to November 1999 were received, showing 
treatment during that time for post-traumatic stress 
disorder.  In an entry of mid-September 1999, it was noted 
that the veteran was having difficulty sleeping due to 
frequent nightmares.  Also noted were difficulties with 
functioning on a daily basis, and in maintaining 
relationships with others as a result of his behavior.  When 
questioned, the veteran admitted to problems coping with 
certain issues which had caused drastic changes in his 
lifestyle.  Currently, he was separated from his spouse, to 
whom he had been married for 18 years.  While in the past, 
the veteran had been working full time, he was currently only 
able to maintain a part-time job.  Reportedly, the veteran 
had limited contact with others, and remained isolated most 
of the time.  

On VA psychiatric examination in November 2001, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  When questioned regarding his work history, the 
veteran stated that he drove a truck 2 to 3 hours a day four 
days a week, and had done this for approximately 3 to 4 
years.  Reportedly, during the period from 1970 to 1977, the 
veteran had worked at the Post Office as a letter carrier, 
but resigned because he could "not maintain."  The veteran 
additionally reported that he had driven a truck for Fort 
Jackson, but was unsure of the dates.  Also noted was that 
the veteran had probably had approximately 10 to 15 jobs. 

Regarding substance abuse, the veteran stated that he drank 
alcohol daily.  Also noted was that the veteran had been 
separated from his second wife for a period of 5 to 6 years.  
According to the veteran, he spent much of his time watching 
television and going to the flea market.  

On mental status examination, the veteran was alert, but 
experiencing some mild problems with orientation, as 
demonstrated by the fact that he did not know the date, the 
year, or the season of the year.  The veteran was attentive, 
though his mood appeared to be dysphoric, and his affect 
constricted.  At the time of examination, the veteran's 
speech was slightly slurred, though there was no evidence of 
psychomotor agitation or retardation.  Eye contact was fair, 
and the veteran was cooperative, though he did have some 
difficulty providing information to the examiner.  At the 
time, it was not clear whether this was the result of the 
effect of alcohol, or rather brain damage which made it 
difficult for the veteran to provide information.  His 
thought processes were a bit impoverished, though his thought 
content was devoid of any auditory or visual hallucinations.  
At the time of examination, there was no evidence of 
delusional content or of any current suicidal or homicidal 
ideation.  However, the veteran's memory was severely 
impaired for immediate information.  Also noted were 
difficulties with recent and remote events.  The veteran was 
unable to concentrate well enough to spell "world" backwards, 
nor was he able to interpret a proverb.  At the time of 
examination, the veteran appeared to have fair insight into 
his current condition.

The pertinent diagnoses were post-traumatic stress disorder, 
and alcohol dependence.  The Global Assessment of Functioning 
Score for the veteran's post-traumatic stress disorder was 
55.  The examiner stated that if one considered the veteran's 
alcohol use and probable brain damage, his Global Assessment 
of Functioning Score was more likely 45.  In the opinion of 
the examiner, the veteran was exhibiting moderate symptoms of 
post-traumatic stress disorder, including sleep disturbance 
such that he slept only 2 to 3 hours per night.  Also noted 
were intrusive thoughts regarding a friend's death, as well 
as avoidance behavior.  The veteran additionally demonstrated 
some very mild dissociative symptoms, as well as problems 
with emotional detachment and an exaggerated startle 
response.  Social adaptability and interactions with others 
appeared to be moderately impaired.  The veteran's ability to 
maintain employment and perform job duties in a reliable, 
flexible, and efficient manner appeared to be moderately 
impaired as a result of his post-traumatic stress disorder.  
The examiner noted the veteran's likely cognitive impairments 
further damaged his ability to function in a job setting.  In 
the opinion of the examiner, the level of disability 
attributable to the veteran's post-traumatic stress disorder 
was in the moderate range.  He further stated that, were one 
to consider the veteran's cognitive and alcohol problems, his 
functioning would be even more significantly impaired.  

In a rating decision of November 2001, the RO granted service 
connection (and a 30 percent evaluation) for post-traumatic 
stress disorder, effective from September 29, 1999, the date 
of receipt of the veteran's initial claim.

On VA psychiatric examination in January 2002, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  According to the veteran, his chief complaint 
consisted of sleeping problems which had begun at the time of 
his discharge from service.  Reportedly, the veteran's 
current alcohol consumption consisted of one-half pint per 
day or "occasionally," which was at variance with a prior 
report, where the veteran stated that he drank a half pint of 
alcohol per day, and "sometimes more."  When questioned, the 
veteran stated that he lived in a mobile home with his wife, 
with whom he had apparently reconciled.  Currently, the 
veteran was employed part time as a truckdriver. 

On mental status examination, the veteran was in mild 
distress.  No abnormal movements were noted, and his eye 
contact was good.  The veteran's speech was normal in rate 
and volume, but decreased in amount.  At the time of 
examination, he was alert and completely oriented.  However, 
his fund of knowledge was poor.  The veteran was unable to 
abstract a similarity, or to interpret a proverb.  Judgment 
for hypotheticals was poor.  The veteran stated that he 
typically slept 3 to 4 hours per night.  He described his 
mood as good on some days, and on other days, "bad."  The 
veteran's affect was full range, and he presented no sign of 
a formal thought disorder.  Signs of paranoia or other 
delusions were not elicited.  Regarding the veteran's 
nightmares, he reported them at a frequency of 2 to 3 times 
per week.  Also noted were reports of a startle reaction to 
backfiring cars.  The pertinent diagnoses were chronic 
post-traumatic stress disorder; and alcohol dependence, with 
a Global Assessment of Functioning Score of 55.  

In the opinion of the examiner, the psychiatric examination 
of November 2001 had raised concerns regarding the veteran's 
cognitive capacity, based on observations of his loss of 
orientation and memory complaints.  However, on current 
examination, the veteran was completely oriented.  As stated 
by the examiner during the course of the 
November examination, the reason for the veteran's loss of 
orientation at that time was most probably alcohol 
intoxication.  In the opinion of the examiner, improvement in 
the veteran's cognitive status remained a possibility were he 
to remain abstinent from alcohol for a period of months to 
years.  Currently, the veteran's social interactions were not 
significantly impaired as a result of cognitive disorders or 
brain damage.  Reportedly, the veteran maintained his 
efficiency at work with no apparent problems.  Nor were there 
any complaints or reports of difficulty with functional 
activities of daily living.  In the opinion of the examiner, 
there was no additional disability or loss of function 
attributable to cognitive disorder secondary to alcohol 
consumption on a long-term basis.  

During the course of VA outpatient treatment in June 2002, 
the veteran's post-traumatic stress disorder was described as 
stable, with no need for additional intervention.

At the time of a VA field examination in March 2003, the 
veteran was described as oriented to time, events, place, and 
person.  The pertinent diagnosis was post-traumatic stress 
disorder, with no improvement expected.  

VA outpatient treatment records covering the period from 
April 2002 to June 2003 show treatment during that time for 
the veteran's post-traumatic stress disorder.  

On VA psychiatric examination in late May 2003, the veteran 
stated that he had been working part time.  He denied any 
history of legal involvement, and stated that he was married 
for the second time to his wife of 19 years, with whom he had 
three children.  According to the veteran, he got along 
"pretty well" with his wife, his children, and his 
grandchildren.  The veteran denied close or casual 
relationships outside of his family.  He was, however, close 
to two of his brothers, whom he saw weekly.  According to the 
veteran, he did yard work, cleaned, and cooked.  Also noted 
was that the veteran went out to eat with his wife 
approximately once a month.  

When questioned regarding substance abuse, the veteran stated 
that he had not consumed alcohol in the past year.  
Reportedly, prior to that time, the veteran had been 
consuming alcohol about 1 or 2 times a week.

On mental status examination, the veteran was alert, 
oriented, and attentive.  His mood appeared to be anxious, 
and his affect was somewhat constricted.  The veteran's 
speech showed a regular rate and rhythm, though there was 
some evidence of psychomotor agitation.  Eye contact was 
fair, and the veteran was generally cooperative.  At the time 
of examination, the veteran's though processes were logical 
and coherent.  His thought content was devoid of any current 
auditory or visual hallucinations, though he did report 
"hearing his friends scream" in the context of a flashback.  
There was no evidence of any delusional content, or of either 
suicidal or homicidal ideation.  At the time of examination, 
the veteran's memory was mildly impaired for immediate 
information, and he experienced some mild difficulty with 
recent and remote events.  He was, however, able to 
concentrate well enough to spell "world" backwards, though he 
was unable to interpret a proverb.  According to the 
examiner, the veteran displayed partial insight into his 
current condition.  The pertinent diagnosis was post-
traumatic stress disorder, with some mild memory problems.  
The Global Assessment of Functioning Score was 55.

In the opinion of the examiner, the veteran was currently 
exhibiting moderate symptoms of post-traumatic stress 
disorder.  These consisted of some problems sleeping, in 
addition to hypervigilance, and nightmares about 2 to 3 times 
per week.  The veteran's affect was constricted, and there 
was some evidence of emotional detachment, with a tendency to 
isolate.  He described a tendency to avoid crowds, and seemed 
somewhat anxious, with some degree of psychomotor agitation.  
The veteran's social adaptability appeared to be moderately 
impaired, as did his ability to maintain employment, and 
perform job duties in a reliable, flexible, and efficient 
manner.  

In a rating decision of July 2003, the veteran's previous 
30 percent evaluation for post-traumatic stress disorder was 
increased to 50 percent, effective January 8, 2002, the date 
of the aforementioned VA psychiatric examination.  

Analysis

The veteran in this case seeks an increased evaluation for 
service-connected post-traumatic stress disorder.  In 
pertinent part, it is argued that the manifestations of the 
veteran's service-connected psychiatric disorder are more 
severe than currently evaluated, and productive of a greater 
degree of impairment than is reflected by the schedular 
evaluation now assigned.

In that regard, disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2003).  In the 
present case, in a rating decision of November 2001, the RO 
granted service connection (and a 30 percent evaluation) for 
post-traumatic stress disorder, effective from September 29, 
1999, the date of receipt of the veteran's initial claim.  In 
a subsequent rating decision of July 2003, that 30 percent 
evaluation was increased to 50 percent, effective from 
January 8, 2002, the date of a VA psychiatric examination 
reportedly demonstrating the existence of more significant 
symptomatology.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the United States Court of 
Appeals for Veterans Claims (Court) also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal.  

In the present case, during the course of VA outpatient 
treatment in September 1999, the veteran complained of 
difficulty sleeping due to frequent nightmares.  Also noted 
were problems functioning on a daily basis, and in 
maintaining relationships with others.  The veteran was 
separated from his spouse, to whom he had been married for 18 
years.  While formerly, the veteran had been working full 
time, he was now only able to maintain a part-time job.  
According to the veteran, he had limited contact with others, 
and remained isolated most of the time.  

On mental status examination only two months later, the 
veteran complained of post-traumatic stress disorder 
symptomatology which had been getting worse over time.  Both 
motor activity and spontaneous speech were reduced, and the 
veteran appeared near tears on several occasions.  

On subsequent VA psychiatric examination in November 2001, 
the veteran was unable to give the date, the year, or the 
season of the year.  His mood was dysphoric, and his affect 
somewhat constricted.  At the time of examination, the 
veteran's thought processes were impoverished, and his 
immediate memory severely impaired.  Also noted were 
difficulties with recent and remote events.  In the opinion 
of the examiner, the veteran exhibited moderate social and 
occupational impairment as a result of his service-connected 
post-traumatic stress disorder.

The Board notes that the 30 percent evaluation in effect 
prior to January 8, 2002 contemplates the presence of 
occupational and social impairment, with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 
50 percent evaluation would require demonstrated evidence of 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation for service-
connected post-traumatic stress disorder would require 
demonstrated occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and/or an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).

Based on the aforementioned, the Board is of the opinion 
that, effective September 29, 1999, the date of receipt of 
his claim for service connection, the veteran's 
post-traumatic stress disorder was sufficient to warrant the 
assignment of a 50 percent evaluation.  This is particularly 
the case given the relatively significant impairment present 
at that time in the veteran's social and occupational 
functioning.  As noted above, well prior to January 8, 2002, 
the veteran was experiencing significant problems with both 
immediate and long-term memory, as well as difficulty in 
functioning, and in maintaining relationships with others.  
The veteran was separated from his wife of 18 years, and had 
been forced to work part time, as opposed to full time, which 
he had done in the past.  In point of fact, as early as 
November 1999, the veteran's affect was such that he was 
described as "near tears" on several occasions.  

The Board acknowledges that, at the time of the 
aforementioned VA psychiatric examination in November 2001, 
there was some question regarding the impact of the veteran's 
alcohol use on his mental state.  Nonetheless, with the 
resolution of all reasonable doubt in the veteran's favor, 
the Board is of the opinion that, as of September 29, 1999, 
the veteran's psychiatric symptomatology was sufficient to 
warrant the assignment of a 50 percent evaluation.  
Accordingly, a 50 percent evaluation for service-connected 
post-traumatic stress disorder is granted effective from that 
date.

Turning to the issue of a current evaluation in excess of 
50 percent for post-traumatic stress disorder, the Board 
notes that, as of the time of a recent VA psychiatric 
examination in May 2003, the veteran was alert, oriented, and 
attentive.  While his mood was somewhat anxious, and his 
affect constricted, his speech showed a regular rate and 
rhythm.  His thought processes were logical and coherent, and 
there was no evidence of either auditory or visual 
hallucinations.  Significantly, at the time of examination, 
the veteran's memory was only mildly impaired, both for 
immediate information, and for recent and remote events.  The 
veteran was able to concentrate well enough to spell the word 
"world" backwards, and he showed some partial insight into 
his condition.  

As noted above, a 70 percent evaluation for service-connected 
post-traumatic stress disorder requires occupational and 
social impairment such that there are deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  Currently, and during the course of the 
appeal, the veteran demonstrates no such deficiencies.  Nor 
is there evidence of the suicidal ideation, obsessional 
rituals, or illogical speech, with near continuous panic or 
depression requisite to the assignment of a 70 percent 
evaluation at any time during the course of this appeal.  
Throughout the course of the appeal, the veteran's GAF scores 
as related to PTSD reflected moderate impairment.  Under the 
circumstances, the Board is of the opinion that the 
50 percent evaluation assigned to the veteran's service-
connected post-traumatic stress disorder is appropriate, and 
that a rating higher than that is not warranted at any time 
during the course of the appeal.

	(CONTINUED ON NEXT PAGE)





ORDER

A 50 percent evaluation (but no more) for service-connected 
post-traumatic stress disorder is granted effective from 
September 29, 1999 (but no earlier), pursuant to those 
regulations governing the payment of monetary benefits.

A current evaluation in excess of 50 percent for service-
connected post-traumatic stress disorder is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



